Citation Nr: 1313712	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The instant matters were previously before the Board in February 2012, at which time they were remanded for further development.  Also remanded by the Board in February 2012 was the issue of entitlement to service connection for a chronic low back strain.  A review of the record shows that in November 2012, the Appeals Management Center issued a rating decision wherein the Veteran was granted service connection for lumbar strain, evaluated as 10 percent disabling from May 27, 2005, to March 26, 2012, and as 20 percent disabling thereafter.  To date, it does not appear that the Veteran had disagreed with any aspect of that decision.  Thus, the matter is not before the Board.


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, the instant matters were previously before the Board in February 2012, at which they were remanded for further development and readjudication.  After completion of the requested development, the Veteran's claims were denied via an October 2012 supplemental statement of the case.  The matter was returned to the Board in December 2012.

In April 2013, the Board became aware that the appellant died during the pendency of his appeal.  (His death was on February 9, 2013, according to information provided by the Social Security Administration.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the death of the appellant, his appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2012) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


